Citation Nr: 1745906	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-03 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for neuropathy of the lower extremities.

2.  Entitlement to service connection for a left knee disorder, to include residuals of status-post surgery and osteoarthritis.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a left shoulder disability. 

7.  Entitlement to a rating in excess of 40 percent for degenerative arthritis of the lumbar spine, including on an extraschedular basis.

8.  Entitlement to a separate compensable rating for bowel impairment associated with degenerative arthritis of the lumbar spine.
9.  Entitlement to a total rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1975 to December 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is now with the RO in St. Paul, Minnesota. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  

In a December 2015 decision, the Board denied a rating in excess of 40 percent for a degenerative arthritis of the lumbar spine (the other issues listed on the title page were remanded at that time).  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in a July 2016 Order, vacated and remanded the Board's decision pursuant to a Joint Motion for Partial Remand (JMPR) filed by the parties.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, it is not clear if all relevant treatment records have been secured.  Notably, the Veteran asserts that Dr. Wilkins at the Tampa VA Medical Center (VAMC) provided a positive nexus opinion for his left knee and neuropathy conditions.  See October 2015 Board Hearing Transcript (Tr.) at 12, 15.  The Board observes that some Tampa VAMC treatment notes are of record; however, most were submitted by the Veteran and they are clearly incomplete.  On remand, the AOJ is directed to obtain all of the Veteran's VA treatment records, to include those of the Tampa VAMC, and associate them with the claims file.  Any pertinent missing private treatment records should also be obtained on remand with the Veteran's assistance.

Regarding the Veteran's back disability, the matter should be referred to the Director of Compensation Service for consideration of an extraschedular evaluation.  

Regarding the Veteran's bilateral knee claims and bilateral shoulder claims, there is no rationale for the secondary service connection or aggravation opinions provided in 2016.  There is also no discussion of the cumulative impact of the Veteran's in-service jumps for these disabilities or the Veteran's cervical spine disability, as requested.  As such, addendum opinions are needed on remand.  

Regarding TDIU, in May 2016, a VA physician opined that "given [the Veteran's] current functional ability, there would be no boundaries preventing him from being gainfully employed in positions of minimal physical stress or highly stressful positions."  This seemingly contradictory statement must be clarified on remand.  Moreover, the provider did not appear to consider the combined impact of the Veteran's disabilities or his educational and occupational background, thereby requiring an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records, to include those of the Tampa VAMC.  See October 2015 Board Hearing Tr. at 12, 15.  

2.  With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records.

3.  Refer the matter for entitlement to an extraschedular rating for a low back disability to the Director, Compensation service for consideration.  The Director's attention is drawn to the Veteran's October 2010 statement asserting that he had missed 120 days of work due to flare-ups related to his back disability.

4.  Request an addendum medical opinion regarding the etiology of the Veteran's bilateral knee, bilateral shoulder and cervical spine disabilities.  The entire claims file and a copy of this REMAND should be made available to, and reviewed by, the examiner.  A physical examination is not required unless the examiner deems one necessary.  The examiner is asked to answer the following inquiries: 

(a) For each diagnosed knee, right knee, left shoulder, and right shoulder disability, please opine as to whether it is it at least as likely as not (50 percent probability or greater) that such disability:

(1) is the result of the cumulative impact of 47 parachute jumps during active duty;
(2) was caused by his service-connected low back disability; or
(3) has been aggravated (permanently worsened) by the Veteran's service-connected low back disability.

(b)  For each diagnosed cervical spine disability, please opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability is the result of the cumulative impact of 47 parachute jumps during active duty;

Robust rationale must accompany each opinion provided.

4.  After the above development is complete, request an addendum medical opinion regarding the functional impact of the Veteran's service-connected disabilities on his occupational functioning.  An in-person examination is not required unless the examiner deems one necessary.  The examination report should document the functional impact of each service-connected disability in relation to the Veteran's educational and occupational history.  

5.  After completing the above development and any other additional development deemed appropriate, readjudicate the issues on appeal, to include consideration of assignment of a separate compensable rating for cauda equine syndrome identified in the February 2016 VA examination report. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




